Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 9/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7-10, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 4698406) in view of Fujii (US 4603086).
	Regarding Claim 5, Lo teaches a method for producing silicone-fixed fibers comprising:
coating or impregnating the fibers (col. 12 ln. 40-46) with a fiber treatment agent comprising silicone (col. 12 ln. 30-40); and curing the coating on the substrate (col. 12 ln. 40-46), wherein the silicone comprises an acrylic-modified organopolysiloxane (A) having two or more acrylic groups per molecule (col. 3 ln. 28-45).  Lo teaches wherein the silicone further comprises an amino-modified organopolysiloxane (B) having one or more amino groups per molecule (col. 3 ln. 12-28).
	Lo teaches curing by a Michael-type addition reaction.  Lo does not explicitly teach irradiating the fibers coated or impregnated with the fiber treatment agent with an electron beam so that the silicone is fixed to the fibers; however, electron beam rapid curing of organopolysiloxane materials 
	Regarding Claim 7, Lo teaches the fiber treatment agent is a solution in which the silicone is diluted with an organic solvent (col. 10 ln. 33-62) and wherein the solvent is evaporated before the cure step (col. 10 ln. 47-49).
	Regarding Claims 9-10, Lo does not explicitly teach the claimed order of mixing; however, Lo teaches the order of mixing is not critical to the operability of the experiment.  It would have been prima facie obvious to one of ordinary skill in the art to modify the order of mixing of Lo to be any order, as suggested by the reference, because selection of any order of mixing ingredients is prima facie obvious.  MPEP 2144.04 IV C.
	Regarding Claim 12, Lo teaches natural fabrics (col. 12 ln. 43-46, i.e. either woven or nonwoven fabric).
	Regarding Claim 15, Lo teaches the claimed acrylic modified organopolysiloxane (col. 6 ln. 22-39).
	Regarding Claim 16, Lo teaches the claimed amino modified organopolysiloxane (col. 4 ln. 5-16).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 4698406) in view of Fujii (US 4603086) as applied to claims 5, 7-10, 12 and 15-16 above, and further in view of Chrobaczek (US 7732536).
	Regarding Claim 11, Lo is silent as to the material of the natural fibers; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable fiber material.  Chrobaczek teaches a similar polyorganosiloxane composition for fabric treatment wherein .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 4698406) in view of Fujii (US 4603086) as applied to claims 5, 7-10, 12 and 15-16 above, and further in view of Feng (WO 2015179011).
	Regarding Claims 17-18, Lo teaches the composition may be coated onto the substrate in the form of a solution.  Lo does not explicitly teach the composition applied as an emulsion having the claimed concentrations; however, Feng teaches a siloxane polymer containing fiber treatment applied in the form of an emulsion.  Feng teaches  a water continuous phase ([0029]).  Feng teaches a surfactant in an amount of 0.1 to 100 parts by weight of the emulsion and the siloxane polymer in an amount of 0.1 to 90 parts by weight of the emulsion ([0010], [0024]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the application of the coating composition of Lo to be application in the form of an emulsion, as taught in Feng, because it is a known method in the art of applying a siloxane polymer coating to a fiber substrate and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated fiber of Lo with an emulsion coating composition as in Feng.  
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the concentrations .

Response to Arguments
Applicant’s arguments, see amendment to the abstract, filed 12/08/2021, with respect to the previous objection to the abstract have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant's other arguments filed 12/8/2021 have been fully considered but they are not persuasive.
Applicant argues Lo and Fujii do not individually teach irradiating the fibers coated or impregnated with the fiber treatment agent with an electron beam so that the silicone treatment composition including the claimed organopolysiloxanes is fixed to the fibers.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant further argues Lo teaches curing by Michael addition and Fujii teaches curing a different silicone composition by electron beam radiation without a solvent.  Applicant argues Fujii uses Michael addition to produce the polysiloxane but not for curing and there is no basis to apply electron beam curing in place of Lo’s curing reaction.  In response to applicant’s argument, Fujii is not cited as to the specific siloxane composition; however, the general teachings of Fujii are applicable to a composition as taught in Lo.  Both Lo and Fujii teach a Michael addition reaction of an amino group containing organic silicon with an acrylic group containing compound.  Fujii teaches electron beam curing is suitable for 
Applicant argues Chrobaczek does not remedy the deficiencies of Lo and Fujii; however, this is not convincing as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712